
	

114 HR 894 RH: To extend the authorization of the Highlands Conservation Act.
U.S. House of Representatives
2016-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 395
		114th CONGRESS
		2d Session
		H. R. 894
		[Report No. 114–515, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Frelinghuysen (for himself, Mr. Lance, Mr. Garrett, Mr. Pascrell, Mr. Meehan, Mr. Cartwright, Mrs. Lowey, Mr. Tonko, Ms. Esty, and Mr. Dent) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		April 21, 2016Additional sponsors: Mr. Costello of Pennsylvania, Mr. Sean Patrick Maloney of New York, Mr. Engel, and Mr. Gibson
			April 21, 2016
			Reported from the Committee on Natural Resources
		
		April 21, 2016The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			
		
		A BILL
		To extend the authorization of the Highlands Conservation Act.
	
	
		1.Extension of Highlands Conservation Act
 (a)Extension of land conservation projects in the Highlands regionSection 4(e) of the Highlands Conservation Act (Public Law 108–421; 118 Stat. 2377) is amended by striking 2014 and inserting 2021.
 (b)Extension of Forest Service and USDA programs in the Highlands regionSection 5(c) of the Highlands Conservation Act (Public Law 108–421; 118 Stat. 2378) is amended by striking 2014 and inserting 2021.
			
	
		April 21, 2016
		Reported from the Committee on Natural ResourcesApril 21, 2016The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
